        Case 7:11-cr-00630-KMK Document 1487 Filed 11/20/20 Page 1 of 2
        Case 7:11-cr-00630-KMK Document 1488 Filed 11/23/20 Page 1 of 2
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York

                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     November 20, 2020
BY ECF AND EMAIL

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Jerome Brooks, No. 11 Cr. 630 (KMK)

Dear Judge Karas:

        The above-referenced matter is currently scheduled for a conference before the Court on
November 24, 2020 at 11 :00 a.m. The Government and counsel for the defendant, Jean Barrett,
Esq., jointly and respectfully request a 60-day adjournment of the conference for the reasons set
forth below.

        The defendant has an open criminal case pending in Westchester County, the alleged
offense conduct of which forms the basis for the alleged violation of supervised release before this
Court. The Government and defense counsel understand that a court date in the state case is
scheduled for today, November 20, 2020, but that the case is not close to a resolution nor a trial.
The Government and defense counsel further understand that the next appearance in the case will
likely not occur until sometime in 2021. In light of the foregoing, a 60-day adjournment here
would allow for additional time to ascertain how the state case will resolve or when a trial date
may be set, before proceeding on the instant violation petition before the Court.

       This is the fifth such request for an adjournment. The first request, submitted on consent
on April 16, 2020 in anticipation of a May court date in the defendant's state case, was granted by
the Court. The second request, submitted on consent on June 1, 2020, after the May state court
date was adjourned to June, was also granted by the Court. The third request, submitted on consent
on July 15, 2020, after the June state court date was adjourned and issuance of a new state court
date was still pending, was also granted by the Court. The fourth request, jointly made by the

                                     (continued on next page)
                  Case 7:11-cr-00630-KMK Document 1487 Filed 11/20/20 Page 2 of 2
              Case 7:11-cr-00630-KMK Document 1488 Filed 11/23/20 Page 2 of 2
        Hon. Kenneth M. Karas
- - -- - - - - - - - - -- -- - -- - - - --           -  - -- -- - - - -~
                                                                              Page
                                                                                 -
                                                                                   2- -- --




          parties on October 2, 2020, after a new state court date of October 8 was set, was also granted by
          the Court.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                                   By: Isl Kevin T Sullivan
                                                       Kevin T. Sullivan
                                                       Assistant United States Attorney
                                                       (914) 993-1924
          cc:    Jean D. Barrett, Esq.


                        ih I cL - Ji_£_
                              oJ/)    J                 Uf)._,IJ)J w I II
                         f __e_Jb_   ~ C L Wh                   JcUnutJJ:J-
                         / "J : <Oo




                                                               /I   /,;;3I   ;J.O').O
